Exhibit 10.4

 

AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT

 

This AMENDMENT NO. 1 to the SECURITIES PURCHASE AGREEMENT (this “Amendment”),
dated as of June 28, 2018, is entered into by and between Helios and Matheson
Analytics Inc., a Delaware corporation (the “Company”), and Hudson Bay Master
Fund Ltd., as the Required Holder (“Buyer”):

 

WHEREAS, reference is made to the Securities Purchase Agreement, dated as of
June 21, 2018 (as such document may be supplemented, modified or amended from
time to time, the “Purchase Agreement”), by and between the Company and the
investors listed on the Schedule of Buyers attached thereto;

 

WHEREAS, the Company and Buyer agree, upon the following terms and conditions,
to amend the Purchase Agreement, as and to the extent set forth herein.

 

NOW, THEREFORE, in consideration of these premises and other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

 

AGREEMENT

 

1. General. Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Purchase Agreement. This Amendment shall be
administered and construed pursuant to the terms of the Purchase Agreement (as
modified by this Amendment).

 

2. Amendments. The Purchase Agreement is hereby amended by replacing the
references to “July 18, 2018” in Section 1(f)(ii) and Section 4(x) with “July
23, 2018”.

 

3. Miscellaneous.

 

3.1 Ratification of the Agreement. Except as herein specifically agreed or
amended by this Amendment, the parties hereto acknowledge that the Purchase
Agreement is hereby ratified and confirmed and shall remain in full force and
effect according to its terms.

 

3.2 Execution in Counterparts. This Amendment, and each other document or
instrument delivered in connection herewith, may be executed in counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument. Delivery by electronic mail of a signature page
executed via .PDF of any of the foregoing shall be effective as delivery of an
executed counterpart thereof.

 

3.3 Governing Law. This Amendment and the rights of the parties hereto shall be
interpreted in accordance with the laws of the State of New York, without giving
effect to principles of conflict of laws. The parties hereto agree that the
terms set forth in Section 9(a) of the Purchase Agreement shall be applicable to
this Amendment and are hereby incorporated herein.

 

3.4 Entire Agreement. The Purchase Agreement (as modified by this Amendment),
together with all exhibits and schedules annexed thereto and incorporated by
reference, contains the entire agreement between the parties and supersedes all
prior agreements, arrangements and understandings relating to the subject matter
thereof. There are no written or oral agreements, understandings,
representations or warranties between the parties other than those set forth
herein.

 

3.5 Disclosure of Transaction. The Company represents and warrants to Buyer that
nothing herein constitutes material non-public information and neither the
Company nor any of its Subsidiaries or any of their respective officers,
directors, employees or agents has disclosed any material non-public information
to Buyer in connection herewith. The Company acknowledges and agrees that no
confidentiality or similar obligations, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of Buyer or any of
their affiliates, on the other hand, currently exists.

 

[signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first written above.

 

  COMPANY:       HELIOS AND MATHESON ANALYTICS INC.         By: /s/ Theodore
Farnsworth   Name: Theodore Farnsworth   Title: Chief Executive Officer

 

  BUYER:       HUDSON BAY MASTER FUND LTD, as the
Required Holder         By: /s/ George Antonopoulos   Name: George Antonopoulos
  Title: Managing Partner, Portfolio Manager

 

Signature Page to Amendment No. 1 to the Securities Purchase Agreement

 



 

 